Citation Nr: 0517294	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-12 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether VA must pay per diem payments to the State of 
Missouri for care provided to eligible veterans in the 
Warrensburg Veterans Home from September 26, 2000 through 
August 3, 2001. 


REPRESENTATION

Appellant represented by:	Andrea K. Spillars, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

[redacted] and [redacted]


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination by the Under 
Secretary for Health of the Veterans Health Administration, 
Department of Veterans Affairs (VA), in which it was provided 
that VA would provide payment for care in the Missouri 
Warrensburg Veterans Home from August 3, 2001.  The appeal 
was perfected by the Missouri Veterans Commission.  The 
Attorney General for the State of Missouri has authorized 
Andrea K. Spillars, Attorney at Law, to represent the 
Missouri Veterans Commission (Appellant) in this claim.  The 
appeal is limited to the issue of whether VA must pay per 
diem payments to the State of Missouri for care provided to 
eligible veterans in the Warrensburg Veterans Home from 
September 26, 2000 through August 3, 2001.  

In November 2003, the Board remanded this matter to schedule 
a Travel Board hearing.  A hearing was held by the 
undersigned Judge in March 2004.  The appellant signed a 
written statement waiving consideration of additional 
evidence submitted at the hearing from the Agency of Original 
Jurisdiction.  In June 2004, the Board granted appellant's 
motion to correct the transcript from the hearing.  

The Board has jurisdiction over this appeal.  See VAOPGCPREC 
10-2000 (2000).



FINDINGS OF FACT

1.  Survey inspection performed on September 15, 2000 
revealed a defect in the fire doors in violation of the 
National Fire Protection Association Standards (NFPA) under 
Life Safety Code 12-3.7.5-7.  

2.  Appellant was notified of the Life Safety code violation 
in writing on September 25, 2000.  

3.  In a letter dated September 25, 2000, appellant 
acknowledged the defect to the fire doors and advised VA that 
it would make the correction by March 12, 2001, and requested 
a six-month follow-up inspection be performed.  

4.  Appellant began accepting residents of the Warrensburg 
facility on September 26, 2000, prior to the correction of 
the defect.  

5.  Per appellant's request, a follow-up inspection of the 
Warrensburg facility was performed from March 21-23, 2001 
with the inspection report noting the continuing  defect 
involving the fire doors. 

6.  In a July 31, 2001 memorandum, the Assistant 
Administrator of the appellant notified VA that the fire door 
installation was completed.  

7.  On August 3, 2001, VA surveyors confirmed that the defect 
was corrected and on August 16, 2001, the Under Secretary for 
Health indicated in the final recognition letter that VA 
would provide retroactive payment for the Warrensburg home 
from August 3, 2001, the date that all VA standards were met.  

8.  The known defect of the fire door, in violation of the 
NFPA Life Safety Code, was not corrected by the appellant, 
followed by survey inspection, prior to August 3, 2001.  


CONCLUSIONS OF LAW

1.  The Warrensburg facility did not meet VA standards under 
the NFPA Life Safety Code prior to August 3, 2001.  38 C.F.R. 
§ 59.130 (2004).


2.  Appellant is not entitled to per diem payments prior to 
August 3, 2001.  38 U.S.C.A. §§ 1741(a)(d), 1742(a) (West 
2002); 38 C.F.R. §§ 51.10, 51.30, 51.40(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  These regulations establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits.

In VAOPGCPREC 1-2005, the General Counsel's office determined 
that the provisions of the VCAA requiring VA to provide 
notice of any information or any medical or lay evidence 
necessary to substantiate the claim, and the duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, are not applicable to a claim by a State home 
construction, recognition, and payment of the per diem.  As 
per the General Counsel's opinion, the VCAA does not apply in 
this case.  VAOPGCPREC 1-2005

This dispute arises between the State of Missouri Veterans 
Commission and VA regarding whether VA must pay per diem 
payments to the State of Missouri for care provided to 
eligible veterans in the Warrensburg Veterans Home from 
September 26, 2000 through August 3, 2001.  

The record shows that the implementation for the construction 
of the Warrensburg Veterans Home began approximately in 1998.  
A January 14, 1998 letter from [redacted], Director of 
Properties and Construction Management for appellant, to VA 
indicated a desire to begin design of the Warrensburg Veteran 
Home, which would consist of approximately 20 acres and 200 
beds, similar to the construction of the Cameron Veterans 
Home.  On May 14, 1998, VA approved the site construction of 
the Warrensburg facility upon review of 95 percent of the 
final construction documents.  

A survey inspection was performed on September 15, 2000, 
which revealed a  defect in the fire doors in violation of 
the NFPA under Life Safety Code 12-3.7.5-7.  Appellant 
submitted an email from the Safety and Fire Protection 
Engineer of VHA on September 22, 2000, where the engineer 
stated that the vision panels in the smoke barrier doors when 
the doors are "cross corridor" doors had been a requirement 
in the Life Safety Code for quite some time for new health 
care occupancies.  The remedy for the appellant was to modify 
the doors and provide the vision panels.  Appellant was 
formally notified of this Life Safety code violation in 
writing on September 25, 2000.  

In a letter dated September 25, 2000, appellant acknowledged 
the defect to the fire doors and advised VA that it would 
make the correction by March  2001, and requested a six-month 
follow-up inspection to be performed.  Appellant began 
accepting residents of the Warrensburg facility on September 
26, 2000, prior the correction of the defect.  In a letter 
from the Director of the VAMC in Kansas City to the Under 
Secretary for Health for VA dated October 19, 2000, the 
Director indicated that he was making a tentative 
determination, based on the information available at that 
time, that the Warrensburg facility was in compliance with VA 
standards.  However, the Director further stated in the 
letter that he understood that based on the September 15, 
2000 report and the six-month follow-up report the Under 
Secretary for Health would make the determination regarding 
recognition of this home and would certify that VA standards 
were met or not met.  

On January 18, 2001, the Memorandum of Agreement was signed 
between VA and the appellant for a grant to construct the 
Warrensburg nursing home.  A letter dated on January 18, 2001 
from VA confirmed that the grant application for the 
Warrensburg home had been approved for the Federal assistance 
in the cost of construction in the amount of $13,624,051.00.  

Per appellant's request, a follow-up survey inspection of the 
Warrensburg facility was performed from March 21-23, 2001, 
with the inspection report noting the continuing defect 
involving the fire doors.  Again in an April 2001 letter, the 
Director of the VAMC in Kansas City made the tentative 
determination that the Warrensburg home was in compliance 
with VA standards, and again noted that the Under Secretary 
for Health would make the determination regarding recognition 
of this home and certify whether VA standards were met.  

In a July 31, 20001 memorandum, the Assistant Administrator 
of the appellant notified VA that the fire door installation 
was completed.  On August 3, 2001, VA surveyors confirmed 
that the  defect was corrected and on August 16, 2001, the 
Under Secretary for Health, indicated in the final 
recognition letter that VA would provide retroactive payment 
for the Warrensburg home from August 3, 2001, the date that 
all standards were met.  

38 U.S.C.A. § 1741(a) provides that VA pay states for each 
day of nursing home care provided to eligible veteran in 
state homes.  These payments are referred to as "per diem" 
payments.  Under 38 U.S.C.A. §  1742(a) and 38 U.S.C.A. 
§ 51.60, VA can only pay per diem for care of veterans in 
state homes if the home meets VA standards, set forth at 
38 C.F.R. § 51.1-51.210.  According to 38 U.S.C.A. § 1742(a), 
VA determines whether a home meets these VA standards by 
conducting inspections or surveys.  Under 38 U.S.C.A. 
§ 1741(d) and 38 C.F.R. §§ 51.10, 51.30, and 51.40(a)(4), for 
a new home, VA per diem payments commence on the date of the 
completion of the inspection/survey for recognition of the 
facility, if the Under Secretary for Health determined, as a 
result of the inspection, that the home meets VA standards.  
According to 38 C.F.R. § 51.40(a)(4), initial payments will 
not be made until the Under Secretary for Health recognizes 
the state home.  However, payment will be made retroactively 
for care that was provided on and after the date of the 
completion of the VA survey of the facility that provided the 
basis for determining that the facility met the standards.   

VA standards require that a facility meet the applicable 
provisions of the NFPA Life Safety Code (formerly at 
38 C.F.R. § 17.222) 38 C.F.R. § 59.130 (2004).  According to 
38 C.F.R. § 59.130, state homes must meet the applicable 
provisions of the NFPA Life Safety Code and the Standard for 
Health Care Facilities.  

Applying the facts of this case to the pertinent laws 
summarized above, VA is not required to pay per diem payment 
to Appellant for care provided to eligible veterans in the 
Warrensburg facility prior to August 3, 2001.  Appellant was 
properly notified of the  defect of the fire doors in 
violation of the NFPA Life Safety Code on September 25, 2000.  
38 C.F.R. § 59.130.  Despite assurances from the Appellant in 
the September 25, 2000 letter that the defect would be 
corrected in time for the follow-up survey inspection report, 
the survey inspection report from March 21-23, 2001 noted no 
change.  In fact, proper fire door installation was not 
completed until August 2001.  

After receiving notification from the Assistant Administrator 
of the Missouri Veterans Home, VA surveyors confirmed the 
correct installation of the fire doors on August 3, 2001 and 
thus certified that all VA standards were met.  Therefore, 
August 3, 2001 is the day when the Warrensburg home met VA 
standards, requiring VA per diem payments.  38 U.S.C.A. 
§ 1741(d); 38 C.F.R. § 51.10, 51.30, 51.40(a)(4).  The Under 
Secretary of Health correctly indicated in the final 
recognition letter dated on August 16, 2001, that retroactive 
per diem payments were granted from August 3, 2001.  
38 C.F.R. § 51.40(a)(4).  In short, the known defect of the 
fire doors, in violation of the NFPA Life Safety Code, was 
not corrected by the appellant, followed by survey inspection 
and certification, prior to August 3, 2001.  Appellant did 
not correct the violation, despite accepting residents into 
the facility, until approximately 10 months after receiving 
notification of the violation.  

In the substantive appeal and supportive testimony at the 
March 2004 hearing from Ron Taylor and Tim Norton, Appellant 
raised numerous arguments in support of the claim for per 
diem payments from September 26, 2000, or the day Warrensburg 
facility began accepting patients.  Specifically, Appellant 
identified seven separate arguments in the substantive 
appeal, along with evidence attached.  The Board will now 
address these arguments.

The first argument was that VA certified in January 2000 that 
the plans fro the Warrensburg facility were in compliance 
with federal law, with full knowledge of the deficiency 
subsequently cited as the basis for denying per diem, and the 
appellant reasonably relied on that certification to its 
detriment.  VA is therefore estopped from subsequently making 
a contrary finding on the same facts.  In support of the 
argument, appellant submitted records demonstrating that VA 
approved of the design and construction plans at 95 and 100 
percent completion, that included the cross-corridor doors 
without the vision panels, along with the January 2000 
certification letter.  Tim Norton's testimony confirmed these 
facts.

The Board does not dispute the facts asserted and submitted 
by Appellant.  It is clear that VA approved the plans at 95 
and 100 percent completion and up until the survey inspection 
on September 15, 2000, had no objection to the plan 
specifications pertinent to the controversy in this case.  
Nevertheless, estoppel does not apply in this case.  
According to 38 U.S.C.A. § 1742(a), VA determines whether a 
home meets these VA standards by conducting inspections or 
surveys.  The first VA survey site inspection on September 
15, 2000 found the defect with the fire doors in violation of 
VA regulations.  Estoppel would only apply in this case if 
the survey inspection team found the fire doors to be in full 
compliance with VA regulations on September 15, 2000 and then 
the Under Secretary denied retroactive payments based on a 
later finding that the doors were not in compliance.  Thus, 
punishing appellant for not correcting a defect after relying 
on the analysis from the VA required site inspection report.  
Appellant was properly notified of the defect during the 
first survey on September 15, 2000 and did not correct the 
fire doors until approximately 10 months later.  

Appellant also asserted that it relied on the fact that the 
construction grant was awarded by VA for the Warrensburg 
facility and that the specifications were approved by VA.  
Indeed, the construction grant was awarded and certified in 
January 2001, however, this was not a grant for per diem 
payments.  Furthermore, it is VA that could assert estoppel 
in this case as Appellant made certain assurances in the 
September 25, 2000 letter to VA that the defect would be 
corrected by the time of the March 2001 follow-up inspection.  
VA relied on Appellant's assurances that it would correct the 
fire door violation in awarding the construction grant in 
January 2001.  Moreover, it is difficult for Appellant to 
argue ignorance of the fire door violation by relying on the 
VA construction grant dated in January 2001 when it learned 
of the fire door violation in September 2000 and acknowledged 
the violation to VA in a correspondence that same month.  If 
Appellant believed that it was in compliance with VA 
standards, it would not have asked for a re-inspection of the 
fire doors by the VA survey team six months after the 
September 2000 inspection. 

The construction process did not alert the appellant to the 
fire door violations.  However, once the VA survey inspection 
team informed appellant of the violation, appellant did not 
correct the defect until approximately 10 months later.  
Subsequent actions taken by VA did not in any way convey to 
appellant that it was no longer responsible for having to 
correct the fire door violation.  The VA Director's statement 
of tentative approval clearly included the understanding that 
the determination regarding recognition of this home would 
ultimately be made by the Under Secretary.  At no time did 
the Under Secretary indicate that approval was granted prior 
to the correction of the fire doors violation.  Based upon 
the above, estoppel and reliance do not apply in this case. 

The second argument raised by appellant is that the doors 
were in substantial compliance with promulgated VA standards.  
Appellant asserted in the substantive appeal, and from the 
testimony of Tim Norton and Ron Taylor, that it was unaware 
that the fire door violation was a major violation of the 
code that would have rendered the facility not in compliance 
with VA standards.  In support of this argument is the email 
from VA survey team indicating that this is "not a major 
deficiency."  Again, however, this argument would have 
greater merit if appellant had not already acknowledged the 
deficiency in the September 25, 2000 letter to VA.  Appellant 
was informed in writing on September 25, 2000 that the fire 
doors were not in compliance with VA standards and in 
response, appellant acknowledged this fact, assured VA that 
the defect would be corrected, and asked for a follow-up re-
inspection in March 2001.  The purpose of the VA survey 
inspection team is to determine that VA standards are met.  
If the building was already in compliance, a second 
inspection of the facility would not be necessary for 
purposes of re-inspecting the fire doors.  In short, 
appellant's argument that it was in substantial compliance 
contradicts its own letter demonstrating that it was aware of 
a defect that was significant enough to require follow-up 
site inspection.  

Arguments three and five from Appellant are assertions that 
VA's decision was arbitrary and capricious and an abuse of 
discretion under the Federal Administrative Procedure Act for 
completely contradicting the construction grant award finding 
the facility design, including the cross-corridor doors, 
complied with federal law, and granting retroactive 
recognition of the Cameron facility, that was constructed at 
the just prior to the Warrensburg facility and had the same 
cross-corridor doors.   

It is well-known that the standard for whether a government 
decision is arbitrary and capricious is whether there is a 
rationale basis for that decision.  Here, the decision to 
deny retroactive per diem payments prior to the time that the 
fire door installation complete was far from irrational.  The 
facts demonstrate that on September 15, 2000, the fire doors 
were judged to not be in compliance with VA standards by a VA 
survey inspection team that was responsible for determining 
whether VA standards were met.  A re-inspection was performed 
in March 2001 where it was again noted that the fire doors 
continued to not meet VA standards.  VA standards were not 
met until the third inspection on August 3, 2001.  The Under 
Secretary provided the final recognition letter and applied 
retroactive payment from August 3, 2001, the date VA 
inspection standards were met.  As noted above, the actions 
taken by VA were in accordance with applicable VA rules and 
regulations.  

Similar to the response from Appellant's first argument, VA 
appeared to have relied on appellant when determining to give 
grant approval for the construction of the Warrensburg 
facility in January 2001.  At that time, appellant had 
assured VA that it would fix the problem with the fire doors 
that were noted on the September 15, 2000 inspection report.  
VA's actions in approving the construction grant was hardly 
an abuse of discretion, but in fact, an act of good faith; an 
act of good faith that was not met by the appellant in the 
re-inspection on March 21-23, 2001.  

As for the comparison to the Cameron facility, Appellant 
submitted numerous records from the Cameron facility, 
demonstrating the similarities between the two facilities 
with differing decisions on retroactive per diem payments.  
However, the Board cannot comment on the actions taken by the 
parties involving the Cameron facility as any issues 
involving the Cameron facility are not before the Board.  
Furthermore, although the facilities may be similar, VA 
decides each case separately and independently based on the 
facts of that specific case, whether it be a veteran seeking 
compensation for injuries suffered in service, seeking 
educational or housing allowance, or any other entitled 
benefit.  Based upon the facts of this case applied to the 
law, the determination by the Under Secretary was rationale 
and not arbitrary and capricious or an abuse of discretion.  

For argument number four, appellant asserted that the 
determination that cross-corridor doors contain a vision 
panel is an unpromulgated rule that has no force or effect 
without proper administrative procedures.  This argument also 
has no merit.  Appellant failed to raise what specific 
administrative procedures were not met by VA in its argument.  
As the rules and regulations explained above, VA informed 
appellant that the fire doors installed at the Warrensburg 
facility failed to meet the NFPA Life Safety Code standards 
per inspection on September 15, 2000.  Appellant acknowledged 
the defect and assured VA that the defect would be corrected.  
At no time did appellant dispute that the facility did meet 
the Life Safety Code for the fire doors or protest in any way 
the September 15, 2000 inspection.  In the September 25, 2000 
letter to VA, appellant accepted the decision of the VA 
survey inspectors about the fire door defect, but failed to 
make corrections until 10 months later. 

As for arguments six and seven, appellant asserted that VA 
waived any deficiency with regard to the cross-corridor doors 
when it failed to cite that deficiency during the 
construction grant award process and VA is barred by the 
doctrine of laches from now asserting a deficiency because it 
explicitly approved the design plans and awarded a 
construction grant to build the facility with solid cross-
corridor doors.  

As noted above, all facilities must meet the applicable 
provisions of the NFPA Life Safety Code.  38 C.F.R. § 59.130.  
VA cannot waive or later be barred from finding a deficiency 
in the Life Safety Code.  In fact, VA has a duty to ensure 
that state homes meet this requirement.  On September 15, 
2000, VA survey inspection found that the Warrensburg 
facility failed to meet 38 C.F.R. § 59.130.  While the 
violation was not discovered prior to this inspection in the 
plans, it is immaterial.  The determination of whether a home 
meets VA standards is by conducting inspections and surveys.  
38 U.S.C.A. § 1742(a).  Once the VA survey inspection report 
noted the defect, appellant was required to correct the 
problem in order to meet VA standards.  Here, appellant did 
not correct the defect until approximately 10 months later 
and the Under Secretary correctly awarded retroactive 
benefits to the appellant on the date that VA survey 
inspectors concluded that VA standards were met at the 
facility.  

In summary, the Board acknowledges the appellant's arguments 
in this case.  However, applying VA rules and regulations to 
the facts of this case, the Board must conclude that pay per 
diem payment to appellant for care provided to eligible 
veteran in the Warrensburg Veterans Home is not warranted 
prior to August 3, 2001.  


ORDER

Appellant is not entitled to VA per diem payments for care 
provided to eligible veterans in the Warrensburg Veterans 
Home prior to August 3, 2001.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


